United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3554
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Robert James Abels,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 25, 2012
                                Filed: April 30, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Robert Abels appeals after he pled guilty to child-pornography-related offenses
and the district court1 imposed a sentence at the top of the calculated Guidelines
range. His counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is procedurally unsound and substantively unreasonable.
Abels has filed a pro se supplemental brief also challenging his sentence.




      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       Upon careful review, we conclude that the district court did not commit any
significant procedural error in sentencing Abels, and that the sentence imposed is
substantively reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007) (in
reviewing sentence, appellate court first ensures that district court committed no
significant procedural error, and then considers substantive reasonableness of
sentence under abuse-of-discretion standard; if sentence is within Guidelines range,
appellate court may apply presumption of reasonableness); United States v. Stults,
575 F.3d 834, 849 (8th Cir. 2009) (sentence was not unreasonable where record
reflected that district court made individualized assessment based on facts presented
and specifically addressed defendant’s proffered information in its consideration of
sentencing factors); United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005)
(describing ways in which court might abuse its discretion at sentencing).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issue. Accordingly, the judgment is affirmed. We
also construe counsel’s brief as containing a request for permission to withdraw, and
we grant that request.
                       ______________________________




                                         -2-